MEMORANDUM *
The district court did not abuse its discretion when it denied Grey Bear’s motion in limine to exclude the introduction of DNA evidence. Potential problems with the DNA extraction process go to the weight of the DNA evidence, not its admissibility. See United States v. Chischilly, 30 F.3d 1144,1153 (9th Cir.1994).
The district court did not err in denying Grey Bear’s motion for acquittal pursuant *401to Federal Rule of Criminal Procedure 29. The evidence submitted at trial was of such sufficiency that a “rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” United States v. Alarcon-Simi, 300 F.3d 1172, 1176 (9th Cir.2002) (citation omitted).
The district court’s determination that Grey Bear used force as defined in 18 U.S.C. § 2241(a)(1) and its application of the cross reference in U.S.S.C. § 2A3.2(c)(1) when sentencing Grey Bear was not erroneous. Grey Bear used physical force sufficient to restrain his victim such that she could not escape the sexual contact. See United States v. Archdale, 229 F.3d 861, 868 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.